Case 1:19-cr-10335-DJC Document 3-2 Filed 08/04/19 Page 1 of 2
@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. ll Investigating Agency FBI
City _BOSTON Related Case Information:
County _SUFFOLK Superseding Ind./ Inf. CaseNo. !4 oy ~ 229} -Mba
Same Defendant New Defendant X
Magistrate Judge Case Number
Search Warrant Case Number iF-my— 2256 -unBR
R 20/R 40 from District of J

 

Defendant Information:

 

 

 

Defendant Name _TANMAYA KABRA Juvenile: [ | Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No

Alias Name

Address (City & State) BOSTON, MASSACHUSETTS

Birth date (Yr only): 1993 SSN (last4#):_ 4202 Sex M Race: UNK Nationality; UNK

Defense Counsel if known: Address

 

 

Bar Number

 

U.S. Attorney Information:

AUSA _ CHRISTOPHER LOONEY / JORDI DE LLANO Bar Number if applicable

 

 

Interpreter: [ | Yes No List language and/or dialect:

 

Victims: [¥|Yes [No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [ | Yes No

Matter to be SEALED: Yes [| No

[V | Warrant Requested [| Regular Process [ | In Custody

Location Status:

 

 

 

 

 

 

Arrest Date

[_ ]Already in Federal Custody as of in

[_ ]Already in State Custody at [_ |Serving Sentence [waiting Trial
[Jon Pretrial Release: Ordered by: on ,

Charging Document: Complaint [ | Information [ | Indictment

Total # of Counts: [_ |Petty a [__|Misdemeanor ——[SS Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: — 08/04/2019 Signature of AUSA:

 
Case 1:19-cr-10335-DJC Document 3-2 Filed 08/04/19 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant TANMAYA KABRA

 

U.S.C. Citations
Index Key/Code Description of Offense Charged Count Numbers

Set 1 18 USC § 1343 Wire Fraud l

 

 

Set2 18 USC § 1344 Bank Fraud >

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

 

Set 9 \

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
